            Case 2:20-cv-03529-JMY Document 12 Filed 11/25/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL MELVIN, ET AL.,                     :      Case No. 20-cv-03529-JMY
                                            :
                Plaintiffs                  :
                                            :
       v.                                   :
                                            :
HON. JAMES F. KENNEY, ET AL.,               :
                                            :
                Defendants                  :

                                           ORDER

       AND NOW, this 25th day of November, 2020, upon consideration of Defendants

Mayor James F. Kenney, District Attorney Larry Krasner, Police Commissioner Danielle

Outlaw, and former Police Commissioner Richard Ross, Jr.’s Motion to Dismiss Plaintiffs’

Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(6) (ECF No. 10), it is hereby

ORDERED that said Motion is GRANTED as unopposed. 1


IT IS SO ORDERED.

                                                   BY THE COURT:


                                                    /s/ John Milton Younge
                                                   Judge John Milton Younge




       1
          Defendants filed their Motion to Dismiss on November 2, 2020. (ECF No. 10.) If
Plaintiffs contested the Motion, they were required to file a brief in opposition within 14 days
thereafter—by November 16, 2020. See Local R. Civ. P. 7.1(c). Plaintiffs have not filed an
opposition. Pursuant to Local Rule 7.1(c), “[i]n the absence of timely response, [a] motion may
be granted as uncontested except as provided under [the Federal Rule of Civil Procedure
governing summary judgment motions].” Since Plaintiffs have failed to oppose Defendants’
Motion to Dismiss, the Court grants the Motion as unopposed. See, e.g., United States v. Eleven
Vehicles, 200 F.3d 203, 214 (3d Cir. 2000) (“Local court rules play a significant role in the
         Case 2:20-cv-03529-JMY Document 12 Filed 11/25/20 Page 2 of 2




district courts’ efforts to manage themselves and their dockets” and district courts have the
authority “to impose a harsh result, such as dismissing a motion or an appeal, when a litigant
fails to strictly comply with the terms of a local rule.”); Stackhouse v. Mazurkiewicz, 951 F.2d
29, 30 (3d Cir. 1991) (recognizing that a local civil rule may be properly invoked to treat a
motion as unopposed, particularly where a party is represented by counsel); Schutter v.
Herskowitz, No. 07-3823, 2008 WL 2331365, at *3 (E.D. Pa. June 6, 2008) (“Stackhouse does
not require a court to examine the merits of any motion to dismiss where an opposing party has
failed to respond.”); see also Naeem v. Bensalem Twp., No. 04-1958, 2005 WL 696763, at *1-2
(E.D. Pa. Mar. 24, 2005) (collecting cases granting Rule 12(b) motions due to plaintiff’s failure
to file timely response under Local Rule 7.1(c)).
